 236DECISIONSOF NATIONALLABOR RELATIONS BOARDNational Hotel Company Operating the Jung HotelandHotel,Motel& Restaurant Employees Union,Local 166,AFL-CIO. Case 15-CA-2975January 18, 1968DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn August 21, 1967, Trial Examiner Herbert Sil-berman issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in certain unfair labor practices and recom-mendingthatit ceaseand desist therefrom and takecertain affirmative action, as set forth in the at-tached Trial Examiner's Decision. He found furtherthat the Respondent had not engaged in certainotherunfairlabor practices alleged in the complaintand recommended dismissal of these allegations.Thereafter, the Respondent and General Counselfiled exceptions to the Decision and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers inconnectionwith this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts thefindings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, National Hotel Companyoperating the Jung Hotel, New Orleans, Louisiana,itsofficers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN,Trial Examiner: Upon a chargeand amendedcharges, filed by Hotel, Motel & RestaurantEmployees Union, Local 166, AFL-CIO, herein calledthe Union, on November 29 and December 2, 1966, andFebruary 13, 1967,a complaint,dated March 17, 1967,was issued alleging thatthe Respondent, National HotelCompany operating the Jung Hotel, herein called theCompany,has engaged in and is engagingin unfair laborpractices within the meaning of Sections 8(a)(1) and (3)and 2(6) and (7) of the National Labor Relations Act, asamended. The complaint, as amended at the hearing, insubstance,allegesthattheCompany unlawfullydischarged six employees on various dates in November1966 and on February 5, 1967, and by such dischargesand other conduct set forth in the complaint has inter=fered with, restrained, and coerced employees in the exer-cise of rights guaranteed in Section 7 of the Act. Re-spondent's answer, as amended at the hearing, generallydenies that it engaged in the alleged unfair labor practices.A hearing in this proceeding was held in New Orleans,Louisiana, on May 3, 4, and 5, 1967. Thereafter, briefswere filed on behalf of the General Counsel and theRespondent which have been given careful consideration.Upon the entire record in this case, and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTRespondent, a Texas corporation, operates the JungHotel in New Orleans, Louisiana. During the 12 monthspreceding the issuance of the complaint, which period isrepresentative of the Company's business operations,Respondent's business receiptswere in excess of$500,000, and more than 25 percent of such receipts werefrom the rental of lodgings to transient guests who stayedat the hotel for periods of less than 1 month. During thesame period of time, Respondent purchased merchandiseand supplied valued in excess of $10,000 which wereshipped to it directly or indirectly from points outside theState of Louisiana. I find that the Respondent is engagedin commerce within the meaning of Section 2(6) and (7)of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization with the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe alleged unfair labor practices herein purportedlyarose from Respondent's opposition to an organizationalcampaign conducted by the Union at the Jung. OnNovember 29, 1966, an election was conducted by theBoard among employees of the hotel pursuant to a stipu-lation for certification upon consent election entered intoon November 2, 1966. The Union lost the election by adecisive margin: 288 votes having been cast against theUnion and only 135 votes having been cast for the Union.However, the Union filed timely objections to the elec-tion and on February 24, 1967, the Board adopted theRegional Director's recommendation that, because theCompany had failed to file a list containing the names andaddresses of all the eligible voters in accordance with therule announced inExcelsior Underwear Inc.,156 NLRB1236, the election should be set aside and a second elec-tion should be conducted.The six employees who are alleged to have been dis-criminatorily discharged worked in the hotel's coffeeshop. Four of them had been employed as busgirls and169 NLRB No. 51 NATIONAL HOTEL COMPANYtwo as waitresses. Respondent's defense is that the fourbusgirls were discharged for incompetence, that one ofthe waitresses, Mae Bernard, was discharged for violatinga rule prohibiting waitresses from giving or selling food toother employees, and that the other waitress, Irene E.Lane, quit her position. During the times material heretoJosephine Foret was the dining room supervisor and haddirect charge of the waitresses and bus help. Mrs. Foretwas strongly opposed to the organization of the em-ployees. She testified that she believed that her positionwould become untenable if the employees were to berepresented by a union and that she would then be forcedto give up her job as dining room supervisor, which shefound to be highly rewarding (in the personal satisfactionshe derived from holding a responsible position in whichshe was subject to a minimum of direction and supervi-sion) after a lifetime of hard work.Mrs. Foret, of necessity, was the principal witness forthe Respondent and her reliability as a witness thereforeisone of the material considerations in this case. Mrs.Foret is a highly emotional and excitable person. Sherevealed these personal characteristics on the witnessstand and, according to the testimony of various wit-nesses, she also displayed these traits in her dealings withthe employees whom she supervised. However, hertestimony, although charged with the strength of her emo-tions, at all times impressed me as having been complete-ly sincere and honest. There was no hint of evasion orconcealment in any of her answers whether given on herdirect examination by the Company's attorney or on hercross-examination by General Counsel. Despite her in-terest and personal involvement in the events aboutwhich she testified, I am of the opinion that her testimonywas truthful and reliable.The first witness for the General Counsel in this casewas Raymond Anderson, a cook. His supervisor washead chef, Joseph Makefka.I Anderson was an unreliablewitness. On his direct examination by General Counselhismemory appeared to be faulty and much of histestimony was given in response to leading questions orother prompting by General Counsel. There were somepatent errors' in his testimony and some confusion as tothe dates of the events about which he testified. Histestimony, except about a single private conversationwith Chef Makefka, concerned meetings of employeeswhich were addressed by General ManagerBiger orMakefka or Mrs. Foret. Presumably his testimony as towhat was said at these meetings, if accurate, could havebeen corroborated by the testimony of other employees.Nevertheless,, no corroborative testimony was offered byGeneral Counsel. For instance, Mae Bernard, who is oneof the named discriminatees in this case and who was awitness at the hearing, was present at one of the meetingsdescribed by Anderson. Yet, when General Counsel ex-iMakefka, like Mrs. Foret, testified that he believed his job wouldbecome untenable if the employees under his supervision were to berepresented by a union.2 In his brief General Counsel asserts that while testifying at the instanthearing Raymond Anderson"was obviously intimidated by the presenceof his bosses and completely overpowered by the vigorous cross-examina-tion of Respondent's counsel Scared and confused adequately describesRaymond Anderson"However, it was largely during the direct examina-tion by General Counsel that Anderson appeared to be frightened In an-swering the questions put to himby GeneralCounsel he was hesitant to anextreme and spoke in a very soft voice By the time his direct examination237amined Mae Bernard he did not question her about thesubject.As I find that Anderson was not a trustworthywitness, I do not credit his testimony to the extent that itconflicts with the testimony of Biger, Makefka, or Mrs.Foret.2Anderson testified about certain events which an-tedated the limitation period of Section 10(b). Suchtestimony was adduced as background to demonstrateRespondent's opposition to the organization of its em-ployees. It is unneccessary to consider Anderson'stestimony for such purpose because the testimony offormer Manager Emmett Biger, Chef Makefka, and Mrs.Foret clearly reveals that they were hostile to the Union.Anderson testified about a speech that Manager Bigermade at a meeting with the cooks and other kitchen helpin September 1966, which was within the limitationsperiod of Section 10(b). While I do not accept Anderson'sversion of the event, I find, based upon Biger's testimony,that some of the remarks made on that occasion werestatutorily offensive. Biger testified that he told the em-ployees that "if the Union forced us into a fight in thiscampaign it left us no alternative but to fight." He also ad-vised the employees that "the minimum wage was cominginto effect very soon and that we were hopeful of gettingit approved, prior to the time that it would become effec-tive,which would be February 1, 1967.... [W]e feltthat we would get an increase for them as we had previ-ously and that they did not need a Union to get thesethings for them, that we could do these things and thatthey would not have to have a Union." Biger's promise to"get an increase" for the employees in the context of hisfurther remarks that "they did not need a Union to getthese things for them" and that the Company wasprepared to fight the Union "in this campaign" was calcu-lated not only to impress upon the employees the futilityof seeking union representation but also to advise them inonly loosely veiled terms that future benefits might de-pend upon their rejection of the Union in the pending or-ganizational campaign. Such remarks violated Section8(a)(1)which "prohibits not only intrusive threats andpromises but also conduct immediately favorable to em-ployees which is undertaken with the express purpose ofimpinging upon their freedom of choice for or againstunionization and is reasonably calculated to have thateffect."3 Similarly, I find that the following remarks madeby Chef Makefka to the cooks and other kitchen helpabout 2 weeks later constituted further violations of theAct:You have your increase in salary, and that the uniondidn't get it for you. We don't see no reason why youshould join the union, because you got it without theunion. You also have your five day week without theunion.4was completed, Anderson seemed to have gained composure and he dis-played normal self-assurance on his cross-examinationsN.L.R.B. v Exchange Parts Co.,375 U.S. 405, 409. See alsoN.L.R.B v. Douglas & Lomason Company,333 F.2d 510 (C.A 8);Brandenburg Telephone Company,164 NLRB 825.4The above is quoted from testimony of Anderson which was not con-tradicted by Makefka. On another occasion Makefka remarked to variousemployees in the kitchen that "perhaps if the Union got into the hotel itwould make my life so miserable that I would have to leave the hotel "Contraryto General Counsel, I do not deem this statement to constitutean unlawfully coercive threat 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.The Discharges of Elmira Pierre, Beverly Stewart,Yvonne Armstead, and Shelia AugillardElmira Pierre, Beverly Stewart, Yvonne Armstead,and Sheba Augillard are young ladies who were hired byMrs. Foret as busgirls in the hotel's coffee shop. Pierreand Stewart were discharged by Mrs. Foret onNovember 10, 1966, and Armstead and Augillard weredischarged by Mrs. Foret on November 30, 1966. Eachof these young ladies worked for Respondent between 2or 3 months before their respective discharges. Theevidenceadduced at the hearing overwhelminglyestablishes that they were thoroughly unsatisfactory em-ployees, incompetent in the performance of their dutieson the floor of the restaurant, insolent to their supervisor,Mrs. Foret, and indifferent to their job responsibilitites.However, the issue is not whether there existed valid,legitimate reasons for their discharges, as to which noserious question can be raised, but whether they weredischarged for such reasons rather than, as alleged in thecomplaint, because of their membership in and activitieson behalf of the Union.The union activities of these four busgirls wereminimal. They signed union authorization cards and Au-gillard testified that she attended a union meeting. Thereis no evidence that these facts came to the Company's at-tention. In addition, Armstead and Augillard wore unionbuttons on the day of the election. Augillard also testifiedthat once, about November 15, 1966, she and other em-ployees and former employees carried a sign in the backof the hotel "about having fair wages. "5 General Counseladduced evidence which purportedly establishes thatMrs Foret learned that they supported the Union. He ar-gues, in substance, that Mrs. Foret's opposition to theUnion was so virulent that she promptly discharged eachof them upon learning of their union sympathies.To support his argument that the Company, throughMrs.Foret in particular,was readily disposed todischarge employees who favored the Union, as well asto support certain of the 8(a)(1) allegations of the com-plaint,General Counsel, in his brief, refers to the follow-ing:1. Irene E. Lane testified that, about October 1966, sheand several other women spoke with a union organizeracross the street from the hotel at which time shereceived a union card which she later signed. Accordingto Lane, the next day Mrs. Foret "told me that I was fool-ing with thatunion,and that theyweren't going to have aunionin there . . . that they had fired girls there before,and there was going to be some more fired." Mrs. Foretdenied making such statements. I credit Mrs. Foret's5Augillard testified that Pierre and Stewart also carried signs on thatday. It would appear that this incident occurred after Pierre and Stewarthad been discharged.6Contrary to General Counsel, there is no evidence that Lane was withthe group of busgirls on this occasion'The evidence shows that,for some considerable period of time duringthe Union's organizational drive,Washington stationed himself outsidethe employees'entrance of the hotel and spoke with the employees ontheir way into the hotel and on their way out of the hotel Such activity onthe part of Washington came to the attention of Mrs. Foret and other su-pervisors.However, while Mrs. Foret acknowledged that she knew thatemployees spoke with Washington,she denied that she had observedPierre-speaking with Washington8Armstead testified that, prior to the election,at a meeting of busgirlsheld by Manager Biger, she complained to Biger that Mrs. Foret had beenpicking on her and that Mrs Foret had said to her that "after the Unionwas over and all of that mess,that she was going to be fired, and I wasdenial not only because I consider her to have been acredible witness but also because I find substantial partsof Lane's testimony to be fabrications which attenuatethe reliability of the balance of her testimony.2.Elmira Pierre testified that one morning she andother busgirls, including Augillard, on their way to workstopped to speak with the union organizer, Washington,6and she observed Mrs. Foret standing in the doorway ofthe hotel. Thesame morning,according to Pierre, Mrs.Foret "told us that if we signed union cards and we wasfooling with the union, she was going to get rid of us."This testimony was not corroborated by Augillard whowas a witness for General Counsel at the hearing or byany of the other employees who allegedly were present onthe occasion in question. Mrs. Foret denied that she hadmade the statement attributed to her by Pierre and alsodenied that she had observed Pierre speaking withWashington. I credit Mrs. Foret's denials.73. Shelia Augillard testified that on the day of the elec-tion she and six other female employees, includingYvonne Armstead, woreunionbuttons to work and, asthey were getting ready to go onto the floor of the diningroom, Mrs. Foret said to them that "she knows whichonesto get rid of." Neither Armstead, who was a witnessfor the General Counsel at the hearing, nor any of theother employees, who allegedly were present, cor-roborated Augillard's testimony. I credit Mrs. Foret'sdenial that she made the statement attributed to her byAugillard.84. I do not credit Stewart's uncorroborated testimony,denied by Mrs. Foret, that Mrs. Foret said to a group ofemployees that "the Union was no good and if the Unionwould come in we have to work holidays, and that wedidn't want any Union, because we didn't need a Union."Nor do I credit Augillard's testimony, also denied byMrs. Foret, that on several occasions Mrs. Foret said toher "that the Union wasn't no good and only make uscome to work earlier and wouldn't have an extra day offfor being sick, or if we had somewhere important to go."5. I credit the testimony of Pierre, Augillard, and Arm-stead that Mrs. Foret told them to avoid Mae Bernardbecause Bernard would try to influence them to vote'forthe Union.9 Such instructions by the supervisor of thedining room, who was clothed with and exercised theauthority to discharge employees, to avoid the Union'scommitteeman in their work area was to' intrude imper-missibly upon their organizational rights and constitutedan implied threat of reprisal to employees who engaged insuch organizational activity. Accordingly, I find that Mrs.Foret's direction to employees to avoid Mae Bernard vio-lated Section 8(a)(1) of the Act.10going to be the first to go " This alleged threat, as testified to by Armstead,would seem to have been related to the employees'incompetence ratherthan to their union activities. Furthermore,Biger, who I find was a credi-ble witness, testified that Armstead did not say anything at the meeting inquestion to the effect that Mrs Foret had threatened to discharge em-ployees who were for the Union0Mrs. Foret testified, "I did tell a few of them, behave yourself, keepout of groups from around Mae Bernard,because the Company does notwant it. They don't want you all in groups.It causes a lot of confusion inthe dining room."As it was not uncommon for employees to talk with one another in thedining room, to have singled out Mae Bernard, who was the Union's com-mitteeman in the coffee shop,as a person to avoid was to suggest to theemployees that the Company objected to their association with Bernardbecause of the prounion influence she might exert upon them.10The Lau Blower Company,146NLRB 1226, 1228, 1233,Remington Rand Corporation,141 NLRB 1052, 1053-54 NATIONAL HOTEL COMPANY6.Pierre and Armstead testified without specific con-tradiction that Mrs. Foret sought to persuade them not tosign a union card or to vote against the Union in the elec-tion because "all they do is take our money" or because"the union wasn't no good for us ... that they were goingto tell us things that weren't right." Such statements,which reflect Mrs. Foret's opposition to the Union, arewithin the area of an employer's permissible campaign ac-tivity and do not violate the Act.In his brief General Counsel does not dispute that thefour busgirls were unsatisfactory employees. However,he points out that their derelictions, according to Mrs.Foret's testimony, were continuous from the beginning oftheir employment. In effect, he asks why they had notbeen discharged earlier.Mrs. Foret's explanation wasthat she was experimenting with the use of female bushelp and she was making a strenuous effort to train thegirls she had hired with the hope that they would developinto satisfactory employees. In any event, each of thefour was discharged within 90 days of her hire and beforethe completion of her probationary period of employ-ment. Thus, while the evidence indicates that there ex-istedmuch justification for earlier terminations of theiremployment, the fact that they were continued in theCompany's employ for periods of from 2 to 3 monthseach does not suggest that Mrs. Foret or the Companyfound their work adequate despite their shortcomings.Pierre and Stewart were discharged on November 10,1966. The busgirls were provided their meals by the hotelwhich they ate in the kitchen. They were required toremove the dishes which they used and to keep clean thearea in the kitchen where they ate. On the morning inquestion, after she had received a complaint from akitchen employee that busgirls had not removed theirdishes after eating, Mrs. Foret told Pierre and Stewart toclear away the dishes. Pierre, who contended that she hadtaken away the dishes that she had used, refused toremove any dishes although instructed to do so severaltimes by Mrs. Foret. Stewart complied with Mrs. Foret'sinstructions. Later the same day, during the busy lunchhour, several waitresses complained to Mrs. Foret thatStewart and Pierre had left the dining room and thereforethe waitresses had to do their own bus work. Mrs. Foretchecked the dining room and the nearby areas and couldnot find either Pierre or Stewart. She thereupon decidedto discharge them." Mrs. Foret denied that the allegedunion interest of Pierrce and Stewart in any way con-tributed to her decision to discharge these two em-ployees.Armistead and Augillard were discharged on November30, 1966, the day after the election. During the lunchhour on that day several waitresses complained to Mrs.Foret that they were swamped with work and that thebusgirls were not around. Mrs. Foret went to the dressingroom in the back of the hotel where she found Armsteadand Augillard sitting.Mrs. Foret thereupon dischargedthese two employees.IcreditMrs. Foret's testimony regarding the per-formance at work of the four busgirls and her reasons fordischarging them.DespiteMrs. Foret's admitted an-tipathy towards the Union and despite any knowledge she11While they were working for the hotel Stewart and Pierre appearedto be close friends. They went to and from work together, and associatedwith each other while at work. Mrs.Foret was aware of this relationship12Despite conflicts as to details,the various witnesses who describedthe events which led to Bernard's discharge were in general agreement as239may have had of the union sympathies of these em-ployees, I find, as testified to by Mrs. Foret, that the fourbusgirls were discharged for cause and I further find thatthe General Counsel has failed to prove by a preponde-rance of the evidence that they were discharged becausethe Company suspected that they supported the Union.C.The Discharge of Irene LaneThere is considerable divergence between thetestimony of Irene Lane and Mrs. Foret as to what oc-curred on Lane's last day of employment. According toMrs. Foret, in the early morning of February 5, 1967, be-fore the dining room was opened to its patrons, Mrs.For-et overheard Lane soliciting funds from otherwaitresses for the benefit of a cook who had been beatenand robbed the night before. Mrs. Foret advised Lane notto take up a collection because the waitresses did not earnenough to make contributions.Whereupon,Laneexcitedly jumped up, made some intemperate remarks,and left the dining room. After changing into streetclothes in the dressing room, Lane left the hotel. Mrs.Foret's version of the event was, in substantial part, cor-roborated by the testimony of other waitresses who werepresent on the occasion in question. On the other hand,no corroboration was offered in support of Lane's versionof the event although there were other employees presentat all material times. In addition, I am of the opinion thatsignificant portions of Lane's testimony are fabricationsand unworthy of belief. Accordingly, consistent with thetestimony adduced on behalf of Respondent, I find thatLane was not discharged, as alleged in the complaint, butvoluntarily quit her employment. Furthermore, I do notcredit Lane's uncorroborated testimony that 1 or 2 weeksafter the election Mrs. Foret said to her, "I'd better watchmy step because they Were going to get me."D. The Dischargeof MaeBernardMae Bernard began working as a waitress for theRespondent inMay 1965 and was discharged onNovember 29, 1966, the day of the election. Bernard ac-tively supported the Union. This was known by theRespondent because, among other reasons, her name wasincluded in the telegram which the Union on February17, 1966, had sent to the Company listing its commit-teemen among the hotel's employees. There is noquestion concerning Bernard's competence.ManagerBiger testified that she was a capable waitress.Bernard was discharged in consequence of an incidentwhich took place in the morning of November 29.12 Thedecision to discharge Bernard was made by Harry Maiswho is an executive and a special representative of theNational Hotel Company, which operates 16 hotels in-cluding the Jung. In the performance of his businessresponsiblitiesMais visited the Jung periodically. He pur-posely arranged for one of his visits to coincide with theelection which was scheduled for November 29, 1966.About 10 a.m. on that morning Mais saw a dining roombusboy deliver a sandwich with a banquet cover over it toone of the washermen in the laundry. Mais interceptedto what hadhappened.The summary of the incident described above,which reflects my conclusions as to what had occurred,is based upon myreview and consideration of the testimony of all the witnesses whodescribed the incident and also my evaluation of their respective reliabili-ty. 240DECISIONSOF NATIONALLABOR RELATIONS BOARDthe busboy, and accompanied him to the coffee shopwhere the busboy identified Mae Bernard as the waitresswho gave him the sandwich. When questioned about thematter, Bernard acknowledged to Mais that she had or-dered the sandwich for the busboy and that she had notmade out a guest check for the sandwich.13 Mais thereu-pon left instructions that Bernard and the busboy shouldbe discharged.Mais testified that he knew that Bernard was active onbehalf of the Union and that he had seen the telegramfrom the Union which included Bernard's name amongthe list of committeemen. He denied that this fact in-fluenced his decision to discharge Bernard. His testimonywas that he discharged Bernard because she had violatedthe hotel rules and admitted doing so. He explained thatpilferageisa seriousproblem at the Jung. Among otherthings, food disappears out of the kitchen. "And when Icame up on this situation I had no recourse but to correctitimmediately.The same would have been done re-gardless of whom the individuals were or what hotel itwas at."Regardingthe applicable rule, Mais testified thatthe bus help eat at a special table in the kitchen and thatwaitresses are not permitted to order food for the bushelp.The rule described by Mais was not in writing. Bernardtestified that she knew she was not permitted to give foodaway to other employees because "any restaurant hasthat rule." However, in a pretrial statement which shegave to the Board on January 16, 1967, she said "therewas no company rule prohibiting waitresses from sellingfood to other employees, to my knowledge. . . . As amatter of fact, there is no rule prohibiting waitresses fromgiving away food to other employees." Contrary toBernard, Mrs. Foret testified that the applicable rules areexplained to all new waitresses. Among the rules she ex-plains to new waitresses is the rule against ordering,selling,or giving food to any employees of the hotel.14Mrs.Foret's testimonywas corroborated by thetestimony of waitresses who were called as witnesses onbehalf of the Respondent. Thus, Anna Cherry testifiedthat,when she first began to work for the hotel, Mrs.Foret told her that "no food to go to the help without per-mission.You were to order nothing through those win-dows for any employeesunlessthey had a guest check, Imean,an officer's check."15 Christina Nelson testifiedthat at thetimeshe was hired, the hostess (not Mrs.Foret) told her that waitresses were not supposed toorder food for anyone except their customers and that wecould be fired for violating the rule. Mary Moliasontestified that when she began working for the Respondentitwas explained to her that she was not supposed to orderany food for any busboy or busgirl or for pantry orkitchen help and that she would be fired for violating therule. Judy Ann Katz testified that when she began work-ing for the Respondent Mrs. Foret told her that "if yousell anythingto any of the bus help or the waitresses ...to take out or to eat there, you automatically lose yourjob, you get fired."1e Finally, Aurora Weber, a rebuttalwitness for the General Counsel, testified that she hast3Bernard testified that she told Mais,"I ordered the sandwich for himI am getting ready to make the check now."14There is an exception which Mrs. Foret explains to the witnesses;namely,that certain officials are permitted to order food in the diningroom but only if they have a special card which they are required to showto the waitress.'SAnna Cherry testified that several times bus help asked her to ordersandwiches for them and she merely ignored the requests.been a waitress for many years at various establishmentsand "it is againstthe hotel rules" to order food forbusboys. She explained that "I am not supposed to ordertood for busboys. I am not getting paid to serve abusboy."There is no dispute that Bernard had ordered the sand-wich, that the sandwich had been taken from the coffeeshop and delivered to another employee by the busboywithout payment having been made, and that Bernard hadnot yet prepared a guest check for the sandwich when shewas questioned about the matter by Harry Mais. GeneralCounsel, nevertheless, contends that the incident was notthe motivating reason for Bernard's discharge. First, hepoints to the testimony of Biger who, in discussing therule here in question, variously referred to it as a prohibi-tion againstgiving food away, as a prohibition againstselling food to an employee, or as a prohibition againstdelivering food to employees without a guest check.From this alleged inconsistency, General Counsel arguesthat there was no rule prohibiting waitresses fromsellingfood to bus help and that the so-called rule was fabricatedby Respondent for the purposes of this case. However,thisargument falls before the mutually corroboratedtestimony of the waitresses who were called as witnessesat the hearing,17 and who uniformly testified that therewas a rule against selling, as well as giving, food tobusboys. Furthermore, Aurora Weber, General Coun-sel's own witness, testified in effect that such rule isgeneral at all hotels. The General Counsel's next argu-ment isthat the entire incident involving Bernard wassome type of trap which the Company set for her. How-ever, there is no evidence whatsoever to support thistheory.While the discharge of an active union protagonist byan employer, who is firmly opposed to the organization ofits employees, immediately before a scheduled represen-tation election is a suspicious circumstance, nevertheless,I find that the General Counsel in this case has notproved by a preponderance of the evidence that MaeBernard was discharged because of her union activities orsympathies rather than for cause as contended byRespondent.IV.THE EFFECTOF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent found to constituteunfair labor practices as set forth in section III, above,occurring in connection with Respondent's operationsdescribed in section I, above,have a close, intimate, andsubstantial relation to trade, traffic,and commerce amongthe several States, and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desist11Katz testified that when she began working at the Jung, Bernard, inan effort to be helpful,described some of the rules to her and among thethings Bernard told her was never to give a busgirl or busboy any foodbecause they were not allowed to buy anything and a violation of the ruleis a dischargeable offense.17The only waitresses who contradicted the testimony offered on be-half of Respondent regarding the rule were Bernard and Irene Lane. I donot credit their testimony in such respect. NATIONAL HOTEL COMPANYtherefrom and that it take certain affirmative action inorder to effectuate the policiesof the Act.Uponthe basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed by Section 7of the Act, the Respondent has engaged in unfair laborpractices affecting commerce within the meaning of Sec-tions 8(a)(1) and 2(6) and (7) of the Act.2.Respondent had not engaged in any violations of theAct by reason of conduct alleged in the complaint to haveconstituted unfair labor practices except insofar as suchconduct has been found hereinabove to have violatedSection 8(a)(1) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case, and pursuantto Section 10(c) of theAct, Ihereby recommend that Na-tionalHotel Company operating the Jung Hotel,its of-ficers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Expressly or impliedly threatening its employeeswith loss of benefits if they join, assist, or support Hotel,Motel&Restaurant EmployeesUnion, Local 166,AFL-CIO,or any other labor organization.(b) Expressly or impliedly promising its employees in-creases in their wages or other improvements in their con-ditions of employment to discourage them from joining,assisting, or supporting the above-named Union, or anyother labor organization.(c)Expressly or impliedly threatening its employeeswith reprisals if they associate with persons, includingother employees,who are known or thought to be ad-herents of the above-named Union,or any other labor or-ganization.(d) In any like or related manner interfering with,restraining,or coercing its employees in the exercise ofthe rights guaranteed by Section7 of the Act.2.Take thefollowing affirmative action which isdeemed necessary to effectuate the policiesof the Act:(a) Post at its Hotel in New Orleans,Louisiana,copiesof the attached notice marked"Appendix.""'Copies ofsaid notice,on forms providedby theRegional Directorfor Region 15, after being duly signedby an authorizedrepresentative of the Respondent,shall be posted byRespondent immediately upon receipt thereof, and bemaintainedby it for aperiod of 60 consecutive daysthereafter,in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonable steps shall be taken by the Respondent to in-1s In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."241sure that said notices are not altered, defaced, or coveredby any other material.(b)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.1919 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discharge any of our employees orreduce their wages or withdraw any employmentbenefits that they now have and WE WILL NOTwithhold granting any wage increases or otherbenefits to any of our employees because they join,assist, or in any way support Hotel, Motel & Restau-rant Employees Union, Local 166, AFL-CIO, orany other labor organization.WE WILL NOT offer, promise, or grant wage in-creases to any of our employees in order todiscourage membership in or support of the above-named Union, or any other labor organization.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in the ex-ercise of the rights guaranteed by Section 7 of theAct, which provides:Employees shall have the right to self-organiza-tion, to form, join, or assist labor organizations,to bargain collectively through representativesof their own choosing, and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, andshall have the right to refrain from any or allsuch activities except as such right may be af-fected by an agreement requiring membership ina labor organization as a condition of employ-ment as authorized in Section 8(a)(3).NATIONAL HOTEL COM-PANY OPERATING THE JUNGHOTEL(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, T6024 FederalBuilding (Loyola), 701 Loyola Avenue, New Orleans,Louisiana 70113, Telephone 527-6361.